The defendant was convicted of robbery by open force and violence. His motion for a new trial, based upon the general grounds only, was overruled, and he excepted. While there was some evidence tending to discredit the person alleged to have been robbed, his credibility was a matter for the jury, and he testified positively and directly to facts and circumstances from which the jury were authorized to find that he was robbed, as alleged in the indictment, and that the accused and two others, acting in concert, committed such crime. Furthermore, there was other evidence, circumstantial in nature, tending to support his testimony. The evidence authorized the verdict, and the court did not err in refusing a new trial.
Judgment affirmed. All the Justicesconcur.
                        No. 15816. JUNE 12, 1947.